DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.

In response to Applicant's argument that the reference Fernandez-Corbaton (U.S. Pub. No. 20060239238) fails to show certain features of applicant’s invention (i.e. “an interface configured to transmit, for reception by the moving vehicle, the transmission adjustment control information associated with at least a selected other base station, to enable the moving vehicle to adjust a signal transmitted to the selected other base station when a handover procedure is performed to transition communication with the moving vehicle from the current base station to the selected other base station”). (Emphasis Added).

In response the Examiner respectfully disagrees with the Applicant’s arguments because of the following reasons:

First, the Applicant is kindly directed to Fernandez-Corbaton e.g. fig. 1, which discussed the concept of facilitating communication handoff for devices on an aircraft (i.e. 122, 120, and 116). Access terminal 116 based on its velocity (i.e. the aircraft’s velocity) and the target base station position information, calculates carrier frequency to adjust or modulate its’ transmit frequency so that its transmissions arrive at the receiving base station at the expected frequency range. 
Furthermore, Fernandez-Corbaton discussed the concept wherein access terminal 116 is a gateway, repeater, relay, modem, and/or wired/wireless transceivers, for relaying information or signals (e.g. data, pilot, control) to other devices on the aircraft e.g. communication devices 120 and 122 (see pp0037, pp0046).
Thus, contrary to the Applicant’s arguments, the access terminal which is already on the aircraft, transmits or relays control signals to other communication devices on the aircraft to enable or assist handoff for the communication devices communicating on the aircraft. The claim does not uniquely and particularly define the term "transmission adjustment control information" so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The term "transmission adjustment control information" is broadly claimed, therefore, is fairly characterized as discussed i.e. transmission of control signals on the aircraft. 

Secondly, the Applicant’s claim does not specifically describe that the claimed apparatus is remote from and/or outside the moving vehicle. 
Therefore, with respect to the applied art, since the access terminal 116 is on the aircraft (i.e. the moving vehicle), the transmission adjustment control information is on or available on the aircraft, thus enabling the aircraft (i.e. devices on the aircraft) to adjust a signal transmitted to the selected other base station during handover operation procedure.

Finally, the Applicant’s claimed limitation merely and/or simply recited at least in part that: “an interface configured to transmit, for reception by the moving vehicle,... (Emphasis Added).
The claim did not mention or suggest that “the moving vehicle” is an electronic device or a communication device capable of receiving signals. The at least claimed limitation did not describe or mention any tangible electronic circuitry (e.g. a transceiver, processor, memory, etc.) associated, installed, or mounted on the moving vehicle for receiving signals. One of ordinary skill in the art cannot automatically assume that “a moving vehicle” receives signals, without providing any further detailed information on the circuitry associated with “a moving vehicle” capable of receiving the signals. 
Therefore, given the at least claimed limitations its’ broadest reasonable interpretations, the Examiner believes that any transmission and/or reception by the devices on or within the aircraft is for or associated with the aircraft. The broadly claimed limitation, “for reception by the moving vehicle” therefore, is fairly characterized as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-16, and 18-22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez-Corbaton et al. (US Publication No. 20060239238).

As to claims 1, 21, and 22, Fernandez-Corbaton teaches an apparatus comprising (fig. 1, fig. 2, access terminal on an aircraft providing communication to and/or for communication devices on the aircraft in flight, pp0019, The communication device may be mounted on an aircraft and the communication device is a gateway for other communication devices to communicate through the base station): 5 base station location identifying circuitry to obtain base station location information for a plurality of base stations that provide a wireless network for communication with a moving vehicle (fig. 1, pp0049, access terminal 116 may select the target base station using the position location of itself, or the locations of base stations 110, 112, 114), the plurality of base stations comprising a current base station connected with the moving vehicle and one or more other base stations (fig. 1, pp0049, access terminal 116 may select the target base station using the position location of itself, or the locations of base stations 110, 112, 114, i.e. current and target base stations); 10moving vehicle tracking circuitry to obtain moving vehicle tracking information for the moving vehicle (fig. 1, pp0055, pp0056, determine the velocity, and pp0019); correction determination circuitry to determine, based on the moving vehicle tracking information and the base station location information, transmission adjustment control information associated with each other base station (fig. 1, pp0034, pp0067, access terminal 116 may use its velocity and the target base station 112 position information to calculate the carrier frequency that target base station 112 would perceive. Thus, access terminal 116 may modify its carrier frequency of the signals transmitted by access terminal 116 so that these signals arrive at target base station 112, and pp0071); and 15an interface configured to transmit, for reception by the moving vehicle (fig. 2, pp0046, communicating control, pilot or data information among devices on the aircraft and the base stations, and pp0037), the transmission adjustment control information associated with at least a selected other base station, to enable the moving vehicle to adjust a signal transmitted to the selected other base station when a handover procedure is performed to transition communication with the moving vehicle from the current base station to the selected 20other base station (fig. 1, system that provides assisted acquisition during handoff, pp0067, access terminal 116 may use its velocity and the target base station 112 position information to calculate the carrier frequency that target base station 112 would perceive. Thus, access terminal 116 may modify its carrier frequency of the signals transmitted by access terminal 116 so that these signals arrive at target base station 112, and pp0071, pp0062), wherein the transmission adjustment control information comprises at least one of: frequency adjustment information indicative of a frequency adjustment to be 25applied to a transmission frequency of said signal (fig. 1, pp0067, pp0034, the access terminal may adjust or modulate its transmit frequency so that its transmissions arrive at the receiving base station at the expected frequency range), so as to reduce a frequency difference between an observed frequency of the signal at the selected base station and a predetermined uplink frequency (fig. 1, pp0071, pp0067, frequency correction offset or coefficient to compensate for a Doppler shift in the reverse link carrier frequency perceived by the receiving base station, and pp0079); and timing adjustment information indicative of a timing adjustment to be applied to a transmission time of the signal, so as to reduce a timing difference between a 30reception timing of the signal at the selected base station and an expected timing (fig. 1, pp0070, time offset correction, pp0015, compensating for the propagation delay by adjusting a time window at which the target base station receives transmissions from the communication device).  
As to claim 3, Fernandez-Corbaton teaches wherein: the transmission adjustment control information comprises absolute adjustment control information or relative adjustment control information, wherein: the absolute adjustment control information comprises at least one of an absolute frequency adjustment and an absolute timing adjustment to be applied to the 5signal as generated by a terminal device of the moving vehicle (fig. 1, pp0063, relative motion between these entities typically causes a Doppler shift or frequency offset in the reverse link signal received at current base station 114 (or target base station 112, and pp0079); and the relative adjustment control information comprises at least one of a relative frequency adjustment and a relative timing adjustment to be applied to the signal in addition to at least one of an existing frequency adjustment and an existing timing adjustment (fig. 1, pp0063, relative motion between these entities typically causes a Doppler shift or frequency offset in the reverse link signal received at current base station 114 (or target base station 112, and pp0079).  
As to claim 4, Fernandez-Corbaton teaches wherein: the moving vehicle tracking information comprises information indicative of a location and a velocity of the moving vehicle (fig. 1, pp0055, a communication handoff may be facilitated using various types of position-aiding information, such as the position and/or velocity of access terminal 116 and pp0019).  
15 As to claim 5, Fernandez-Corbaton teaches wherein: the interface is configured to receive, from the current base station, identification information of the moving vehicle (fig. 1, pp0046, modulated signals (e.g., data, pilot, and control signals, etc.) are transmitted from a base station to access terminal 116, and pp0062); and the moving vehicle tracking circuitry is configured to obtain the location and the velocity of the moving vehicle by accessing a tracking information database using 20the identification information of the moving vehicle (fig. 1, pp0057, controller may store position and velocity of access terminal, which can be retrieved to calculate or estimate the expected frequency shift in signals from an access terminal and inform the base stations 112 and/or 114 pp0059).  
As to claim 6, Fernandez-Corbaton teaches comprising distance computation circuitry configured to determine, for each other base station, separation information indicating a separation between the moving vehicle and that other base station based on the 25location of the moving vehicle and a location of that other base station (fig. 1, pp0070, pp0080, two positions can then be used to determine 606 a distance between the access terminal and receiving base station, as well as the propagation delay.  In one implementation, the access terminal may then adjust 608 the time at which it initiates its transmissions so that the transmissions arrive at the base station within the time window expected by the base station).  
As to claim 7, Fernandez-Corbaton teaches wherein: the transmission adjustment control information comprises the frequency adjustment information (fig. 1, pp0071, carrier frequency compensation described herein may be employed with both a current base station and/or a target base station);  30the separation information identifies a vector separation (fig. 1, pp0013, adjusting the direction of the directional antenna to account for displacement of the communication device); and the correction determination circuitry is configured to determine the frequency adjustment information associated with each other base station based on the vector P117663US57 separation between the moving vehicle and that other base station and the velocity of the moving vehicle (fig. 1, fig. 4, pp0052, access terminal 116 may implement a Doppler shift frequency correction to limit the frequency range searched for the expected signals from access terminal 116.  In particular, since the base station 112 may obtain location (e.g., distance, direction, and/or coordinates) and velocity of travel for access terminal 116, it can estimate the Doppler shift of the transmitted frequency from the access terminal 116.  By estimating the Doppler shift or frequency offset, the base station 114 can limit the frequencies searched, and pp0070, pp0071).  
As to claim 8, Fernandez-Corbaton teaches wherein:  5the transmission adjustment control information comprises the timing adjustment information; and the correction determination circuitry is configured to determine the timing adjustment information associated with each other base station based on the separation between the moving vehicle and that other base station (fig. 1, pp0070, access terminal 116, knowing its displacement and distance from base station 114, can calculate the propagation delay to base station 114 and compensate for it by initiating its transmissions early.  That is, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time).  
As to claim 9, Fernandez-Corbaton teaches wherein: the base station location identifying circuitry is configured to identify the one or more other base stations with reference to a bearing of the moving vehicle (fig. 1, pp0047, direction of flight and target base stations along the way).  
15 As to claim 10, Fernandez-Corbaton teaches wherein: the correction determination circuitry is configured to perform a process of determining further transmission adjustment control information associated with the current base station (fig. 1, pp0034, pp0070, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time); and the interface is configured to transmit, for reception by the moving vehicle, the 20further transmission adjustment control information, to enable the moving vehicle to adjust at least one further signal transmitted to the current base station (fig. 1, pp0034, pp0070, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time, and pp0046).  
As to claim 11, Fernandez-Corbaton teaches wherein: the correction determination circuitry is configured to iteratively perform the 25process, to enable ongoing adjustment of signals to be transmitted by the moving vehicle to the current base station (fig. 1, pp0034, pp0070, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time, and pp0046).  
As to claim 12, Fernandez-Corbaton teaches wherein: the interface is configured to receive offset information for a plurality of 30previous signals received at the current base station from the moving vehicle, the offset information comprising at least one of frequency offset information indicative of a difference between an observed frequency of each of the plurality of previous signalsP117663US58 received at the current base station and a predetermined uplink frequency of that previous signal (fig. 1, pp0063, relative motion between these entities typically causes a Doppler shift or frequency offset in the reverse link signal received at current base station 114 (or target base station 112, and pp0079), and timing offset information indicative of a difference between a reception timing of each of the plurality of previous signals at the current base station and an expected timing for that previous signal (fig. 1, pp0070, time offset correction, access terminal 116, knowing its displacement and distance from base station 114, can calculate the propagation delay to base station 114 and compensate for it by initiating its transmissions early.  That is, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time); and  5the correction determination circuitry is configured to determine the further transmission adjustment control information based on the offset information (fig. 1, pp0070, pp0063).  
As to claim 13, Fernandez-Corbaton teaches wherein the correction determination circuitry is configured to determine the further transmission adjustment control information by 10calculating a filtered estimate from the offset information received for the plurality of previous signals (fig. 1, pp0052, In particular, since the base station 112 may obtain location (e.g., distance, direction, and/or coordinates) and velocity of travel for access terminal 116, it can estimate the Doppler shift of the transmitted frequency from the access terminal 116, therefore, the approximate frequency shift or offset can be determined).  
As to claim 14, Fernandez-Corbaton teaches wherein: the correction determination circuitry is configured to perform a process of 15determining further transmission adjustment control information associated with the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); the interface is configured to transmit, for reception by the moving vehicle, the further transmission adjustment control information, to enable the moving vehicle to adjust at least one further signal transmitted to the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114);  20the further transmission adjustment control information associated with the current base station comprises frequency adjustment information associated with the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); the distance computation circuitry is configured to determine, for the current base station, a vector separation between the moving vehicle and the current base 25station based on the location of the moving vehicle and a location of the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); and the correction determination circuitry is configured to determine the frequency adjustment information associated with the current base station based on the vector separation between the moving vehicle and the current base station and the velocity of 30the moving vehicle (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114).  
As to claim 15, Fernandez-Corbaton teaches wherein: P117663US59 the correction determination circuitry is configured to perform a process of determining further transmission adjustment control information associated with the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); the interface is configured to transmit, for reception by the moving vehicle, the 5further transmission adjustment control information, to enable the moving vehicle to adjust at least one further signal transmitted to the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); the further transmission adjustment control information associated with the current base station comprises timing adjustment information associated with the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114);  10the distance computation circuitry is configured to determine, for the current base station, further separation information indicating a separation between the moving vehicle and the current base station based on the location of the moving vehicle and a location of the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114); and the correction determination circuitry is configured to determine the timing 15adjustment information associated with the current base station based on the separation between the moving vehicle and the current base station (fig. 1, fig. 5, pp0067, pp0070, pp0071, pp0060, the access terminal 116 may calculate the direction or sector to search for the target base station 112 and/or the access terminal frequency offset or shift and send this information to the target base station 112 and/or current base station 114).  
As to claim 16, Fernandez-Corbaton teaches wherein the interface is configured to transmit the transmission adjustment control information to the current base station, for reception 20by the moving vehicle (fig. 1, fig. 5, pp0034, pp67, permits a receiving base station to compensate for Doppler shift that may be exhibited by moving access terminals, such as for example, an access terminal on aircraft.  Alternatively, the access terminal may adjust or modulate its transmit frequency so that its transmissions arrive at the receiving base station at the expected frequency range, and pp0088).  
As to claim 18, Fernandez-Corbaton teaches wherein the interface is configured to transmit the transmission adjustment control information associated with the selected other base station for reception by the selected other base station (fig. 1, fig. 5, pp0034, pp67, permits a receiving base station to compensate for Doppler shift that may be exhibited by moving access terminals, such as for example, an access terminal on aircraft.  Alternatively, the access terminal may adjust or modulate its transmit frequency so that its transmissions arrive at the receiving base station at the expected frequency range).  
5 As to claim 19, Fernandez-Corbaton teaches wherein: the transmission adjustment control information associated with the selected other base station comprises timing adjustment information associated with the selected other base station for enabling the selected other base station to determine a reception timing of the signal transmitted to the selected other base station when the 10handover procedure is performed to transition communication with the moving vehicle from the current base station to the selected other base station (fig. 1, pp0046, pp0034, pp0070, time offset correction, access terminal 116, knowing its displacement and distance from base station 114, can calculate the propagation delay to base station 114 and compensate for it by initiating its transmissions early.  That is, access terminal 116 can adjust the time in which it initiates its transmission periods so that the transmission are received at base station 114 at the expect time, and pp0062).  
As to claim 20, Fernandez-Corbaton teaches wherein the moving vehicle is an aircraft (fig. 1, #130, aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Corbaton et al. (US Publication No. 200639238) in view of Bongaarts et al. (US Publication No. 20190037468).

As to claim 17, Fernandez-Corbaton teaches wherein the transmission adjustment control information is transmitted (fig. 1, pp0046, modulated signals (e.g., data, pilot, and control signals, etc.) are transmitted from a base station to access terminal 116. These signals are subsequently received by access terminal 116, and portions of these received signals may be relayed to communication devices 120 and 122. On the reverse link, data, pilot, and/or control signals are transmitted by the access terminal 116 to a base station.  Information transmitted by communication devices 120 and 122 to access terminal 116 may be transmitted by access terminal 116 in the reverse link to the current base station 114) comprising: identification information of one of the plurality of base stations; 25 a relative bit indicative of whether the transmission adjustment control information comprises relative adjustment control information or absolute adjustment control information; the transmission adjustment control information; and identification information of the moving vehicle (fig. 1, fig. 5, pp0034, pp67, permits a receiving base station to compensate for Doppler shift that may be exhibited by moving access terminals, such as for example, an access terminal on aircraft.  Alternatively, the access terminal may adjust or modulate its transmit frequency so that its transmissions arrive at the receiving base station at the expected frequency range, and pp0088). However, fails to explicitly mention that the information is transmitted in an internet Protocol (IP) packet.
In an analogous field of endeavor, Bongaarts teaches that the information is transmitted in an internet Protocol (IP) packet (fig. 1, pp0031, delivering Internet Protocol (IP) multimedia to a UE). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Fernandez-Corbaton with the teachings of Bongaarts to achieve the goal of efficiently and reliably providing communication to improve call quality and reduce call dropped in a communication system (Bongaarts, pp0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/           Primary Examiner, Art Unit 2645